        Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JESSICA BLINKHORN,                     )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
v.                                     )
                                       )       FILE No. _____________________
JGE KIM PROPERTY LLC,                  )
                                       )
      Defendant.                       )

                                   COMPLAINT

      COMES NOW, JESSICA BLINKHORN, by and through the undersigned

counsel, and files this, her Complaint against Defendant JGE KIM PROPERTY

LLC pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                         JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.     Venue is proper in the federal District Court for the Northern District


                                           1
        Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 2 of 13




of Georgia, Atlanta Division.

                                     PARTIES

       3.     Plaintiff JESSICA BLINKHORN (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in Atlanta,

Georgia (Fulton County).

       4.     Plaintiff suffers from Spinal Muscular Atrophy (“SMA”) and is

disabled as defined by the ADA.

       5.     Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and pinching.

       6.     Plaintiff cannot walk and uses a wheelchair for mobility purposes.

       7.     Defendant JGE KIM PROPERTY LLC (hereinafter “Defendant”) is a

Georgia limited liability company that transacts business in the State of Georgia

and within this judicial district.

       8.     Defendant may be properly served with process via its Registered

Agent for service of process, to wit: In S. Kim, 442 Hickory Haven Terrace,

Suwanee, Georgia 30024.

                            FACTUAL ALLEGATIONS

       9.     On or about September 25, 2020, Plaintiff was a customer at


                                          2
        Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 3 of 13




“American Deli,” a business located at 2091 Campbellton Road, S.W., Atlanta,

Georgia 30311.

      10.    Defendant is the owner or co-owner of the real property and

improvements that are the subject of this action. (The structures and improvements

situated upon said real property shall be referenced herein as the “Facility,” and

said real property shall be referenced herein as the “Property”).

      11.    Plaintiff lives approximately seven (7) miles from the Facility and

Property.

      12.    Plaintiff’s access to the business located at 2091 Campbellton Road,

S.W., Atlanta, Georgia 30311 (Fulton County Property Appraiser’s parcel number

14 0168 LL1719), and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of her disabilities, and she will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      13.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are

made accessible.


                                          3
        Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 4 of 13




      14.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

      15.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to her access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

                                           4
        Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 5 of 13




regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      22.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in her capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of her

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit her

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,


                                          5
        Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 6 of 13




conditions and ADA violations more specifically set forth in this Complaint.

      27.    Plaintiff intends to visit the Facility and Property again in the very

near future as a customer and as an advocate for the disabled in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Facility and Property, but will be unable to fully do so

because of her disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Facility and Property that preclude and/or

limit her access to the Facility and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying her access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically


                                          6
        Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 7 of 13




set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      30.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      a.     The accessible parking space on the Property is not located on

             the shortest accessible route from the accessible parking

             space(s) to the accessible entrance of the Facility, in violation

             of section 208.3.1 of the 2010 ADAAG standards.

      b.     The accessible parking space on the Property is not adequately

             marked, in violation of section 502.1 of the 2010 ADAAG

             standards.

      c.     The accessible parking space on the Property does not have an

             access aisle adjacent to it, in violation of section 502.3 of the

             2010 ADAAG standards.

      d.     The accessible parking space on the Property has broken

             pavement and a perpendicular gash in the pavement that results


                                           7
     Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 8 of 13




         in a 2” (two inch) vertical rise within its boundaries, in

         violation of section 502.4 of the 2010 ADAAG standards.

e.       The Property lacks an accessible route from accessible parking

         spaces, accessible passenger loading zones, public streets,

         sidewalks and/or public transportation stops to the accessible

         entrances of the Facility, in violation of section 206.2.1 of the

         2010 ADAAG standards. There is no ramp within reasonable

         proximity to the accessible parking space on the Property,

         requiring extensive travel within the vehicular way.

f.       The accessible route leading from the accessible parking space

         on the Property requires disabled individuals to traverse

         significant vertical rises, broken pavement and potholes within

         the vehicular way in order to gain access to the Facility, in

         violation of section 403.2 of the 2010 ADAAG standards.

g.       There is no ramp servicing the Property, and the Facility is

         situated upon a raised concrete foundation. There are two

         sloped standard parking spaces situated directly in front of the

         entrance to the Facility that do meet the surface of this raised

         concrete foundation, however, this lone accessible route is


                                     8
           Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 9 of 13




               obstructed when vehicles are parked in such standard spaces,

               resulting in the ramp’s width being below the minimum 36”

               (thirty-six inches) as required by sections 206.2.1, 303.4, 403.3,

               403.5.1 and 502.7 of the 2010 ADAAG standards.

      h.       The Property has not been adequately maintained in operable

               working condition for those features of facilities and equipment

               that are required to be readily accessible to and usable by

               persons with disabilities in violation of section 28 C.F.R. §

               36.211.

      i.       Upon information and good faith belief, Defendant has no

               policy, practice(s) or procedure(s) to ensure that the Facility and

               Property are readily accessible to and usable by disabled

               individuals.

      31.      Without limitation, the above-described violations of the ADAAG

made it more difficult for Plaintiff exit and re-enter her vehicle while on the

Property, made it more difficult and dangerous for Plaintiff to travel upon the

accessible routes on the Property, and more difficult and dangerous for Plaintiff to

access the Facility.

      32.      The violations enumerated above may not be a complete list of the


                                            9
       Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 10 of 13




barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      33.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      34.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      35.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      36.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      37.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      38.    In instances where the 2010 ADAAG standards do not apply, the 1991


                                         10
       Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 11 of 13




ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      39.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that she will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      40.    Plaintiff’s requested relief serves the public interest.

      41.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      42.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      43.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Defendant in violation of the ADA and ADAAG;

      (b)    That the Court issue a permanent injunction enjoining Defendant from

             continuing its discriminatory practices;


                                          11
       Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 12 of 13




      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facility and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable

            in light of the circumstances.

                                      Dated: October 6, 2020.

                                      Respectfully submitted,

                                      /s/Craig J. Ehrlich
                                      Craig J. Ehrlich
                                      Georgia Bar No. 242240
                                      The Law Office of Craig J. Ehrlich, LLC
                                      1123 Zonolite Road, N.E., Suite 7-B
                                      Atlanta, Georgia 30306
                                      Tel: (800) 238-3857
                                      Fax: (855) 415-2480
                                      craig@ehrlichlawoffice.com

       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman


                                        12
       Case 1:20-cv-04129-LMM Document 1 Filed 10/06/20 Page 13 of 13




and a point size of 14.

                                   /s/Craig J. Ehrlich
                                   Craig J. Ehrlich




                                     13
